Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaas and Mueller (US Patent Application 2003/0113570 A1, published 19 Jun. 2003, hereinafter Kaas) in view of Matheson and Boyer (US Patent 2,313,757, published 16 Mar. 1943, hereinafter Matheson) and further in view of Chow and Shimo (US Patent Application 2007/0275197 A1, published 29 Nov. 2007, hereinafter Chow).
Regarding claims 1-7, 17, and 20, Kaas teaches a flexible film for packaging articles comprising a polyvinylidene chloride-methyl acrylate copolymer and a dienophile blended with the copolymer (Abstract).  Kaas teaches the preferred weight ratio of the copolymer is about 97.25 wt.% vinylidene chloride and about 7.75 wt.% methyl acrylate (paragraph 0045) and the amount of dienophile is 0.05 to 5 wt.% (Abstract).
Kaas teaches the inclusion of a dienophile; however, Kaas does not disclose the dienophile is specifically a sorbate ester.


    PNG
    media_image1.png
    195
    364
    media_image1.png
    Greyscale

In which at least one of the radicals R and R’ contains non-benzoid unsaturation (page 1, 1st column, lines 41-55).  Matheson teaches that a wide variety of such unsaturated esters have been tested and shown to be effective light stabilizing agents for polymeric vinylidene chloride products (page 1, 2nd column, lines 4-7).  Matheson teaches that the amount of the stabilizer should be about 1 to about 10 wt.% (page 1, 2nd column, lines 8-13).  Matheson teaches that the compound includes ethyl esters of the structure shown above (page 1, 2nd column, lines 44-51); that is, R’ is an ethyl group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stabilizer as taught by Matheson into the film for food packaging of Kaas.  Matheson teaches that compositions with this type of compound exhibited remarkable stabilizing effect with VDC and resist discoloration for periods up to several months or longer (page 1, 2nd column, lines 26-39). 
Chow teaches a polymer composition in which a sorbate ester provides heat stability (paragraphs 0026 and 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sorbate ester as taught by Chow into the film for food packaging of Kaas in view of Matheson.  Chow teaches the sorbate ester inhibits 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings for including a dienophile, an ethyl ester of an unsaturated carboxylic acid, and a sorbate ester and arrive at the use of ethyl sorbate, which satisfies the descriptions from all three teachings. 
Regarding claims 18-19, Kaas in view of Matheson and further in view of Chow teaches the elements of claims 5 and 17.  
Kaas discloses the use of a copolymer with about 97.25 wt.% vinylidene chloride (paragraph 0045), while the present claims require vinylidene chloride contents of 85-95 wt.% (claim 18) and 90-94 wt.% (claim 19).
However, given that “about” includes values slightly above and below those recited, it is clear that “about” 97.25 wt.% vinylidene chloride meets the amounts, i.e. 95 wt.% and 94 wt.%, presently claimed.
Alternatively, it is apparent that the instantly claimed amounts of 95 wt.% (claim 18) and 94 wt.% (claim 19) and that taught by Kaas, i.e. 97.25wt.%, are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.


Response to Arguments
Applicant's arguments filed 28 Dec. 2020 have been fully considered, but they were not persuasive. 
Applicant amended claim 3.
Applicant argues that the individual teachings of Kaas, Matheson, and Chow would not lead one of ordinary skill in the art to select ethyl sorbate as a compound to reduce discoloration in polyvinylidene chloride resins.
However, as presented above, it would have been obvious to one of ordinary skill in the art to combine the teachings for selecting a dienophile, for selecting an ethyl ester of an unsaturated carboxylic acid, and for selecting a sorbate ester and arrive at the use of ethyl sorbate, which satisfies the descriptions of relevant compounds from all three references.
Applicant argues that Matheson does not disclose sorbic acid or sorbic acid esters and does not disclose the stabilization of polyvinylidene chloride toward electron beam irradiation.
It is agreed that Matheson does not disclose sorbic acid esters which is why Chow is used. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with” applicant’s motivation, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Applicant argues that Chow relates to polymer compositions comprising ethylene-vinyl alcohol copolymers, not polyvinylidene chloride.
However, Chow is not used as a primary reference, but as a secondary reference to teach the efficacy of the sorbate chemical structure for improving the chemical stability of polymers, which combined with the teachings of Kaas and Matheson would lead one of ordinary skill in the art to select ethyl sorbate as the dienophile / unsaturated ester taught by Kaas and Matheson.
Applicant argues that Chow teaches a multi-layer structure including layers comprising polyvinylidene chloride, but Chow does not teach the incorporation of ethyl sorbate into his polyvinylidene chloride layers.
However, Chow’s invention is not directed to polyvinylidene chloride resins, and he does not disclose any examples of multi-layer structures with layers comprising polyvinylidene chloride layers.
Applicant argues that Chow teaches a compound that improves heat stability, whereas the present invention improves stability against heat, light, such as UV radiation and electron beam radiation.
However, Chow is used as a secondary reference.  Chow’s teaching on improving heat stability would be relevant in selecting a dienophile / unsaturated ester for stabilizing polyvinylidene chloride composition, given the teachings of Kaas and Matheson. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with” applicant’s motivation, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that their data shows unexpected results for stabilizing polyvinylidene chloride compositions.

Applicant argues that their data also shows that the ethyl sorbate provided surprisingly better stability than five other dienophiles.
However, given the teachings of Kaas, Matheson, and Chow, it is not surprising that ethyl sorbate provided better stability to a polyvinylidene chloride resin than the other dienophiles tested.  
Further, ethyl sorbate is the only dienophile tested that contain two or more double bonds in conjugated positions with respect to each other, which Grummitt (US Patent 2,554,142, published 22 May 1951) cites as a key feature of agents that improve the stability of halogen-containing polymers to conditions of heat and light (col. 1, lines 31-37 and col. 2, lines 14-24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787